DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, filed 6/13/2022, have been fully considered and are persuasive in view of the amendments.  
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 8/2/2022 has been considered by the examiner. 
Reasons for Allowance
4.	Claims 1-12 and 24-25 are allowed.  
5.	The following is an examiner’s statement of reasons for allowance:  
6.	The closest prior art of record is Morin et al. (PG Pub U.S 2016/0183752) and Oh et al. (PG Pub U.S 2003/0221279). 
7.	Morin teaches a cleaning device comprising: a vacuum cleaner including a dust collecting container; and a dust collecting station to which the dust collecting container is removably connected, wherein the dust collecting station comprises: a seating portion configured to communicate with an inside of the dust collecting container, a suction device comprising a fan and a motor for rotating the fan, and configured to produce a suction airflow, a collector configured to collect foreign substances.
8.	Morin fails to teach producing airflow that flows vertically downward along a suction flow path from the dust collecting container to the suction device, a dust bag wherein the suction airflow flows through the dust bag from inside of the dust collecting container, and wherein the dust collecting container, seating portion, dust bag, and suction device are sequentially disposed in the dust collecting station in a vertically downward direction while the dust collecting container is connected to the dust collecting station, and wherein the UV irradiator is disposed on the seating portion.  
9.	Oh teaches a vacuum cleaner including a dust collecting container; and a dust collecting station to which the dust collecting container is removably connected, wherein the dust collecting station comprises: a seating portion configured to communicate with an inside of the dust collecting container, a suction device comprising a fan and a motor for rotating the fan, and configured to produce a suction airflow, a collector configured to collect foreign substances and to include ultraviolet irradiator configured to emit UV rays to the collector
10.	Oh fails to teach producing airflow that flows vertically downward along a suction flow path from the dust collecting container to the suction device, a dust bag wherein the suction airflow flows through the dust bag from inside of the dust collecting container, and wherein the dust collecting container, seating portion, dust bag, and suction device are sequentially disposed in the dust collecting station in a vertically downward direction while the dust collecting container is connected to the dust collecting station, and wherein the UV irradiator is disposed on the seating portion. 
11.	Thus, the prior art of record does not fairly teach or suggest a cleaning device as in the context of claim 1.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714